DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 2014/0374451) in view of Lawrence et al. (US 7942293, hereinafter Lawrence’).
Without agreeing to applicant’s arguments, insomuch as Coleman can be interpreted as not teaching the claimed magnetic connections as argued by applicant, in order to move prosecution forward the examiner has replaced the previous 102 rejection with a 103 rejection as follows:
Coleman discloses an interchangeable-on-demand article for retaining multiple and different materials on a user's wrist, said article comprising: i) a wristband (30) that is removable from a user's wrist or forearm and comprises a connection means (para 0045) for detachable attachment with a platform for retention of materials; and ii) at least one platform for retention of materials (22) comprising a connection means complementary to said connection means of said wristband for secure and reliable attachment thereto (para 0045); wherein said wristband connection means and said at least one platform connections contact each other for secure and detachable attachment; and wherein said platform may be removed from said wristband and replaced by a different platform without having to remove said wristband from said user's wrist or forearm (Abstract); except arguably does not expressly disclose the connection means between the wristband and platform being magnetic as claimed.
However, Lawrence teaches a similar device wherein the mechanically interacting clamp mechanism (dovetail 30) is replaceable with magnetics to attach the storage platform to the hand/wrist attachment strap as claimed (col. 6, ll. 4-51).

Coleman as modified above further discloses said at least one platform is of any type for materials retention purposes is a plate or bowl (Figs. 10-12); said at least one platform is a bowl with an extended lip (see Fig. 11); said at least one platform is a plate (see Fig. 12); said plate exhibits magnetic retention power of metal materials placed thereon (para 0045); more than one platform is present thereon said article and one of said platforms comprises said magnetic connection means (see Fig. 14; para 0051); and a bowl platform (42) and a plate platform (22) are present thereon said article (see Fig. 14).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 2, 2021